Exhibit 10.3

 

 

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated April 13, 2012

Among

RESOLUTE ENERGY CORPORATION,

as Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

 

 



--------------------------------------------------------------------------------

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”), dated as of April 13, 2012, is by and among Resolute Energy
Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the
lenders party hereto (the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010 (as amended by the First Amendment
to Second Amended and Restated Credit Agreement dated April 18, 2011 and the
Second Amendment to Second Amended and Restated Credit Agreement dated April 25,
2011 and as the same may be further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to, among other things, lower the Applicable
Margin, extend the Maturity Date and increase the Maximum Credit Amount; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
and to take such other actions as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Each capitalized term used in this Third Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Third Amendment refer to sections of
the Credit Agreement. For purposes of this Third Amendment the following terms
shall have the meanings given such terms below:

“Denbury Acquisition Agreement” means the Purchase and Sale Agreement dated on
or about April 9, 2012, by and between Denbury Onshore, LLC and Encore
Operating, L.P., as sellers, and Resolute Aneth and NNOG, as buyers.

“Denbury Acquisition Properties” means the Leases, Wells and Unit Interests, as
such terms are defined in the Denbury Acquisition Agreement, as well as other
property to be acquired pursuant to the Denbury Acquisition Agreement.

 

1



--------------------------------------------------------------------------------

“Navajo Preferential Right” means the Navajo Nation’s statutory preferential
purchase right with respect to any Denbury Acquisition Property initially
acquired by the Borrower or any of its Subsidiaries.

ARTICLE II

Amendments

Section 2.01 Amendments to Section 1.02 of the Credit Agreement. Subject to
Article IV of this Third Amendment, the Credit Agreement is amended as follows:

(a) Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“NNOG Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement dated on or about April 9, 2012, by and among NNOG, as buyers, and the
Borrower, as sellers.

“‘Third Amendment’ means that certain Third Amendment to Second Amended and
Restated Credit Agreement, dated as of April 13, 2012, among the Borrower, the
Administrative Agent and the Lenders party thereto.”

“‘Third Amendment Effective Date’ means the first Business Day on which all of
the conditions precedent set forth in Article IV of the Third Amendment shall
have been satisfied.”

(b) The definition of “Aggregate Maximum Credit Amounts” in Section 1.02 of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
the following in lieu thereof:

“‘Aggregate Maximum Credit Amounts’ at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The Aggregate Maximum Credit Amount of the Lenders is
$1,000,000,000 at the time of the Third Amendment Effective Date.”

(c) The definition of “Agreement” in Section 1.02 of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:

“‘Agreement’ means this Credit Agreement, as amended by the First Amendment, the
Second Amendment and the Third Amendment, as the same may from time to time be
amended, modified, supplemented or restated.”

(d) The definition of “Applicable Margin” in Section 1.02 of the Credit
Agreement is hereby amended by deleting “Borrowing Base Utilization Grid” in its
entirety and inserting the following in lieu thereof:

 

     Borrowing Base Utilization Grid  

Borrowing Base Utilization Percentage

   <25%     ³25%, but
<50%     ³50%, but
<75%     ³75%, but
<90%     ³90%  

ABR Loans

     0.500 %      0.750 %      1.000 %      1.250 %      1.500 % 

Eurodollar Loans

     1.500 %      1.750 %      2.000 %      2.250 %      2.500 % 

Commitment Fee

     0.375 %      0.375 %      0.500 %      0.500 %      0.500 % 

 

2



--------------------------------------------------------------------------------

(e) The definition of “Maturity Date” in Section 1.02 of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:

“‘Maturity Date’ means April 13, 2017.”

Section 2.02 Amendment to Annex I. Annex I to the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with Annex I attached
hereto.

Section 2.03 Amendment to Section 9.02(f). Section 9.02(f) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“Unsecured Debt with a maturity date that is at least six (6) months after the
Maturity Date; provided that for each $1.00 of such unsecured Debt over
$275,000,000 incurred by the Loan Parties in the aggregate, the Borrowing Base
shall be reduced, effective immediately upon the incurrence of such unsecured
Debt, by $0.25 and any mandatory prepayments required by Section 3.04(c)(iii)
shall be made concurrently therewith.”

Section 2.04 Amendment to Section 9.12(c)(i). Section 9.12(c)(i) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“ninety percent (90%) of the consideration (after assumption of liabilities)
received in respect of such Transfer shall be cash or Oil and Gas Properties,”

Section 2.05 Amendment to Section 9.12(c)(iii). Section 9.12(c)(iii) of the
Credit Agreement is hereby amended by adding the following at the end thereof
after the words “shall be made concurrently” and immediately before the word
“and”:

“, provided that this Section 9.12(c)(iii) shall not apply to the Transfer of
any Borrowing Base Property pursuant to the NNOG Purchase and Sale Agreement,”

 

3



--------------------------------------------------------------------------------

Section 2.06 Amendment to Section 9.19(a). Section 9.19(a) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“Hedging Agreements in respect of commodities (i) with an Approved Counterparty
and (ii) which, when aggregated with all other commodity Hedging Agreements of
the Loan Parties then in effect (but excluding all basis differential swaps on
volumes already hedged pursuant to other Hedging Agreements), do not have the
net effect of constituting a call (whether under physical or derivative Hedging
Agreements) on more than (A) 85% of the reasonably anticipated projected
production from proved Oil and Gas Properties of the Loan Parties for the first
two years during the period during which such Hedging Agreements are in effect
for each of crude oil and natural gas, calculated separately and (B) the greater
of 75% of the reasonably anticipated projected production from proved Oil and
Gas Properties of the Loan Parties or 85% of the reasonably anticipated
projected production from proved, developed, producing Oil and Gas Properties of
the Loan Parties for the period after such two year period during which such
Hedging Agreements are in effect for each of crude oil and natural gas,
calculated separately. In no event shall any Hedging Agreement (1) be entered
into for speculative or investment purposes or (2) be for a term of longer than
60 months; provided however, a Hedging Agreement which was entered into as a
hedge but is deemed to be “speculative” for accounting purposes shall not be
considered “speculative” under this Section 9.19(a) merely by virtue of such
accounting treatment.”

Section 2.07 Scheduled Redetermination of the Borrowing Base. Effective as of
the date hereof, the Borrowing Base shall be $330,000,000, subject to later
redeterminations as provided in the Credit Agreement. The Borrower and the
Lenders agree that this redetermination shall constitute the Scheduled
Redetermination scheduled to occur on April 1, 2012.

ARTICLE III

Release of Denbury Acquisition Properties Upon Exercise of Navajo Preferential
Right

In the event the Navajo Nation exercises its Navajo Preferential Right, then the
Administrative Agent agrees to release any Lien in favor of the Administrative
Agent on any Denbury Acquisition Property purchased by the Navajo Nation.

ARTICLE IV

Conditions Precedent (Third Amendment Effective Date)

The effectiveness of Article II of this Third Amendment shall be subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received from the Borrower, each of the
Guarantors and each of the Lenders, counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Persons.

 

4



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Third Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

(c) The Administrative Agent shall have received an opinion addressed to the
Administrative Agent and the Lenders from Michael Stefanoudakis, general counsel
of the Loan Parties.

(d) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Loan Party setting forth (i) resolutions of
its board of directors (or its equivalent) with respect to the authorization of
such party to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers (or its equivalent) of it (x) who are authorized to sign the Loan
Documents to which it is a party and (y) who will, until replaced by another
officer or officers (or its equivalent) duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with the Credit Agreement and the
transactions contemplated thereby, (iii) specimen signatures of such authorized
officers (or its equivalent), and (iv) the Organizational Documents of it,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the applicable Loan Party to the contrary.

(e) The Administrative Agent shall have received certificates of Secretary of
State of the State of Delaware with respect to the existence, qualification and
good standing of each Loan Party.

(f) Resolute Aneth and NNOG shall have executed and delivered a Ratification to
the Subordination Agreement, in form and substance reasonably satisfactory to
the Administrative Agent.

(g) The Administrative Agent shall have received duly executed Notes payable to
each Lender that has, on or before April 13, 2012, requested a Note in a
principal amount equal to its Maximum Credit Amount dated as of the Third
Amendment Effective Date.

ARTICLE V

Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a) Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is true and correct on and as of the
actual date of its execution of this Third Amendment, as if made on and as of
such date, except for any representations and warranties made as of a specified
date, which are true and correct as of such specified date.

(b) At the time of, and immediately after giving effect to, this Third
Amendment, no Default has occurred and is continuing.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by it of this Third Amendment have
been duly authorized by it.

(d) This Third Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

(e) The execution, delivery and performance by it of this Third Amendment
(i) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or any class of directors, whether interested or
disinterested, of it or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Third Amendment or any Loan Document or the consummation
of the transactions contemplated thereby, except such as have been obtained or
made and are in full force and effect other than those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (ii) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of it or any Restricted Subsidiary or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon it or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the it or such Restricted Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of any Loan
Party or any Restricted Subsidiary (other than the Liens created by this Third
Amendment or the Loan Documents and any unexpired and unexercised Navajo
Preferential Right).

ARTICLE VI

Assignment and Assumption

Section 6.01 For an agreed consideration, each Lender (individually an
“Assignor” and collectively, the “Assignors”) hereby irrevocably sells and
assigns, severally and not jointly, (i) all of such Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to its
Commitment and Credit Exposure, as the case may be, identified in Annex II
attached hereto and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of such Assignor
(in its capacity as Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the transactions governed thereby or
in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively for
all Assignors as the “Assigned Interests”) to the Lenders (individually, an
“Assignee” and, collectively, the “Assignees”) set forth on Annex I to this
Third Amendment (which shall replace the existing Annex I to the Credit
Agreement as of the Third Amendment Effective Date), and each Assignee hereby
irrevocably purchases and assumes from each Assignor such Assignee’s percentage
(as set forth on Annex I to this Third Amendment) of the Assigned Interests,
subject to and in accordance with the Credit Agreement and this Third Amendment,
as of the Third Amendment Effective Date. Such sale and assignment is without
recourse to the Assignors and, except as expressly provided in this Third
Amendment, without representation or warranty by the Assignors.

 

6



--------------------------------------------------------------------------------

Section 6.02 From and after the Third Amendment Effective Date, the
Administrative Agent shall distribute all payments in respect of the Assigned
Interests (including payments of principal, interest, fees and other amounts) to
the appropriate Assignors for amounts which have accrued to but excluding the
Third Amendment Effective Date and to the appropriate Assignees for amounts
which have accrued from and after the Third Amendment Effective Date.

Section 6.03 Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the percentage of the Assigned Interest set forth on
Annex II attached hereto, (ii) such Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated by this Article VI;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made by any other Person in or in connection with the Credit
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Section 6.04 Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this assignment and to consummate the transactions contemplated hereby, (ii) it
satisfies the requirements specified in the Credit Agreement and this Third
Amendment that are required to be satisfied by it in order to acquire the
percentage of the Assigned Interests set forth in Annex I to this Third
Amendment, (iii) from and after the Third Amendment Effective Date, it shall
have the obligations of a Lender thereunder to the extent of its percentage (as
set forth on Annex I to this Third Amendment) of the Assigned Interests, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Third Amendment and to purchase its percentage of
the Assigned Interests on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, it has supplied to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

Section 6.05 After giving effect to the assignments in Section 6.01 of this
Third Amendment, UBS Loan Finance LLC (the “Exiting Lender”) shall cease to be a
party hereto as of the Third Amendment Effective Date and shall no longer be a
“Lender”. The Exiting Lender joins in the execution of this Third Amendment
solely for purposes of effectuating this Third Amendment pursuant to Article IV
hereof and assigning their Assigned Interests pursuant to this Article VI.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.01 Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended. Except as expressly set forth herein, this Third Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or Lenders, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder. This Third Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to the Administrative Agent
and/or Lenders whether under the Credit Agreement, the other Loan Documents, at
law or otherwise. All references to the Credit Agreement shall be deemed to mean
the Credit Agreement as modified hereby. The parties hereto agree to be bound by
the terms and conditions of the Credit Agreement and Loan Documents as amended
by this Third Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Third Amendment, and each reference
herein or in any other Loan Documents to the “Credit Agreement” shall mean and
be a reference to the Credit Agreement as amended and modified by this Third
Amendment.

Section 7.02 GOVERNING LAW. THIS THIRD AMENDMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.03 Descriptive Headings, Etc. The descriptive headings of the sections
of this Third Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Third
Amendment are hereby incorporated into this Third Amendment in their entirety.

Section 7.04 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Third Amendment, the Loan Documents and any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent. The agreement set forth in
this Section 7.04 shall survive the termination of this Third Amendment and the
Credit Agreement.

 

8



--------------------------------------------------------------------------------

Section 7.05 Entire Agreement. This Third Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof. This Third Amendment is a Loan Document executed under the Credit
Agreement.

Section 7.06 Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Third Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 7.07 Successors. The execution and delivery of this Third Amendment by
any Lender shall be binding upon each of its successors and assigns.

[Signatures Begin on Next Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

 

BORROWER:           RESOLUTE ENERGY CORPORATION     By:  

/s/ Theodore Gazulis

      Theodore Gazulis       Executive Vice President and Chief Financial
Officer GUARANTORS:     HICKS ACQUISITION COMPANY I, INC.     RESOLUTE ANETH,
LLC     RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)    
RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources
Company)     BWNR, LLC     WYNR, LLC     RESOLUTE NORTHERN ROCKIES, LLC    

RESOLUTE NATURAL RESOURCES

SOUTHWEST, LLC

    By:  

/s/ Theodore Gazulis

      Theodore Gazulis       Executive Vice President and Chief Financial
Officer

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT       AND LENDER:     WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-by-merger to Wachovia Bank, National Association, as
Administrative Agent and a Lender     By:  

/s/ Tim T. Green

LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION     By:  

/s/ Tim T. Green

 

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   BANK OF MONTREAL   By:  

/s/ Gumaro Tijerina

  Name:   Gumaro Tijerina   Title:   Director

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   DEUTSCHE BANK TRUST COMPANY AMERICAS   By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President   By:  

/s/ Marcus M. Tarkington

  Name:   Marcus M. Tarkington   Title:   Director

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   UBS LOAN FINANCE LLC   By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director   By:  

 

  Name:   Joeslin Fernandes   Title:   Associate Director

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   UNION BANK, N.A.   By:  

/s/ Zachary Holly

  Name:   Zachary Holly   Title:   Assistant Vice President

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   BRANCH BANKING AND TRUST COMPANY   By:  

/s/ Ryan K. Michael

  Name:   Ryan K. Michael   Title:   Senior Vice President

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   U.S. BANK NATIONAL ASSOCIATION   By:  

/s/ Mark E. Thompson

  Name:   Mark E. Thompson   Title:   Senior Vice President

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   BARCLAYS BANK PLC   By:  

/s/ Sreedhar R. Kona

  Name:   Sreedhar R. Kona   Title:   Assistant Vice President

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK     By:  

/s/ Katya Evseev

    Name:   Katya Evseev     Title:   Corporate Banking Officer

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, N.A.     By:  

/s/ Nancy M. Mak

    Name:   Nancy M. Mak     Title:   Vice President

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A.     By:  

/s/ John F. Miller

    Name:   John F. Miller     Title:   Attorney-in-Fact

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     GUARANTY BANK AND TRUST COMPANY     By:  

/s/ Gail J. Nofsinger

    Name:   Gail J. Nofsinger     Title:   Senior Vice President

 

Signature Page to

Third Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS

(as of the Third Amendment Effective Date)

 

Lender

   Maximum Credit Amount      Applicable Percentage  

Wells Fargo Bank, National Association

   $ 136,363,636.36         13.636363636 % 

Bank of Montreal

   $ 136,363,636.36         13.636363636 % 

Citibank, N.A.

   $ 118,181,818.18         11.818181818 % 

Deutsche Bank Trust Company Americas

   $ 109,848,484.85         10.984848485 % 

UBS Loan Finance LLC

   $ 0.00         0.000000000 % 

Union Bank, N.A.

   $ 109,848,484.85         10.984848485 % 

U.S. Bank National Association

   $ 84,848,484.85         8.484848485 % 

Barclays Bank PLC

   $ 84,848,484.85         8.484848485 % 

Comerica Bank

   $ 84,848,484.85         8.484848485 % 

Branch Banking & Trust

   $ 51,515,151.52         5.151515152 % 

Capital One, N.A.

   $ 51,515,151.52         5.151515152 % 

Guaranty Bank and Trust Company

   $ 31,818,181.82         3.181818182 %    

 

 

    

 

 

 

Total:

   $ 1,000,000,000.00         100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX II

MAXIMUM CREDIT AMOUNTS

(immediately prior to the Third Amendment Effective Date)

 

Lender

   Maximum Credit Amount      Applicable Percentage  

Wells Fargo Bank, National Association

   $ 57,692,307.70         11.538461539 % 

Bank of Montreal

   $ 57,692,307.70         11.538461539 % 

Citibank, N.A.

   $ 41,346,153.84         8.269230770 % 

Deutsche Bank Trust Company Americas

   $ 52,884,615.38         10.576923076 % 

UBS Loan Finance LLC

   $ 52,884,615.38         10.576923076 % 

Union Bank, N.A.

   $ 52,884,615.38         10.576923076 % 

U.S. Bank National Association

   $ 40,384,615.38         8.076923076 % 

Barclays Bank PLC

   $ 40,384,615.38         8.076923076 % 

Comerica Bank

   $ 40,384,615.38         8.076923076 % 

Branch Banking & Trust

   $ 23,076,923.08         4.615384615 % 

Capital One, N.A.

   $ 25,000,000.00         5.000000000 % 

Guaranty Bank and Trust Company

   $ 15,384,615.38         3.076923076 %    

 

 

    

 

 

 

Total:

   $ 500,000,000.00         100.0 %    

 

 

    

 

 

 